COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00084-CV


Mamoon N. Alahmad                         §    From the 342nd District Court

                                          §    of Tarrant County (342-226602-07)
v.
                                          §    January 30, 2014

Ismail “Sam” Abukhdair                    §    Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Mamoon N. Alahmad shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker _______________
                                          Justice Sue Walker